 Case 3:20-cv-00745-GCS Document 13 Filed 09/24/20 Page 1 of 4 Page ID #56




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JEREMY R. SWAIN, and                      )
 MELISSA SWAIN,                            )
                                           )
                  Plaintiffs,              )
                                           )           Cause No. 3:20-cv-00745-GCS
 vs.                                       )
                                           )
 DR. GABRIEL          CARDENAS,        JR. )
 D.P.M.,                                   )
                                           )
                  Defendant.               )

                                MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Plaintiffs Jeremy and Melissa Swain bring suit against Defendant Dr. Gabriel

Cardenas, JR., D.P.M. alleging that Defendant was professionally negligent by failing to

provide the skill and care ordinarily used by a reasonably well-qualified healthcare

professional. Now before the Court is Defendant’s Motion to Dismiss for Failure to State

a Claim. (Doc. 5). Specifically, Defendant argues that Plaintiff executed an Affidavit and

attached a Certificate of Merit that failed to comply with the provisions of 735 ILCS § 5/2-

622. For the reasons delineated below, the Court GRANTS Defendant’s motion to

dismiss with leave to amend the Certificate of Merit.

                                 FACTUAL BACKGROUND

       Plaintiffs allege in their complaint that Defendant performed surgery on Plaintiff

Jeremy Swain’s right foot on September 7, 2018. (Doc. 1, ¶ 8). Shortly after the surgery,

Swain suffered from severe pain in the foot that was surgically treated, and he returned

to see Defendant. (Doc. 1, ¶ 9-10). Defendant advised that the foot should be monitored


                                         Page 1 of 4
 Case 3:20-cv-00745-GCS Document 13 Filed 09/24/20 Page 2 of 4 Page ID #57




for a couple more weeks. (Doc. 1, ¶ 10). In the weeks following the surgery, Defendant

prescribed oral antibiotics after Swain’s wound dehisced. (Doc. 1, ¶ 13). Swain became

unsatisfied with the medical treatment provided by Defendant and sought treatment at

St. Elizabeth’s Hospital where he was initially diagnosed with an infection. (Doc. 1, ¶ 14).

Despite being treated with IV antibiotics and undergoing a surgical removal of a portion

of his right foot, the infection in his foot persisted and spread to his right leg. (Doc. 1, ¶

15). As a result of the ongoing infection, Swain had his right leg amputated on March 6,

2019. (Doc. 1, ¶ 17).

       Plaintiffs filed suit on July 30, 2020, alleging two different counts of negligence and

one count of loss of consortium. (Doc. 1). Additionally, Plaintiffs attached an Affidavit

and a Certificate of Merit based on opinions provided by a health care professional to

support the Complaint’s allegations of inadequate medical care. (Doc. 1, p. 6-8). Plaintiffs

do not identify the healthcare specialist, but the Affidavit states that the opinions are of

“a healthcare specialist who . . . practices or has practiced within the last [six] years . . . in

the same area of health care or medicine that is at issue and is qualified by experience or

demonstrated competence in the subject of the case.” (Doc. 1, p. 6 ¶ 2). Defendant filed a

motion to dismiss on August 6, 2020, asserting that Plaintiffs failed to state a claim

because the Affidavit and Certificate of Merit did not sufficiently comply with 735 ILCS

§ 5/2-622. (Doc. 5, ¶ 7). Specifically, Defendant argues that it is unclear whether the health

professional that provided opinions regarding the existence of a meritorious claim is a

podiatric physician. (Doc. 5, ¶ 6).




                                           Page 2 of 4
 Case 3:20-cv-00745-GCS Document 13 Filed 09/24/20 Page 3 of 4 Page ID #58




                                          ANALYSIS

       Pursuant to 735 ILCS § 5/2-622(a)(1), when a healing art malpractice claim is filed

against a defendant who is practicing podiatric medicine, the Affidavit and Certificate of

Merit supporting a complaint must be based upon opinions provided by a health

professional who is licensed to practice podiatric medicine. See 735 ILCS 5/2-622(a)(1).

The statute specifically provides that “[i]f the affidavit is filed as to a defendant who is a

. . . , a podiatric physician, . . . the written report must be from a health professional

licensed in the same profession, with the same class of license, as the defendant.” Id.

       The requirements of 735 ILCS § 5/2-622(a)(1) reflect longstanding cases from the

Illinois Supreme Court. In 1979, the Illinois Supreme Court held that, in order to testify

as an expert on the standard of care in a given school of medicine, the witness must be

licensed therein. See Dolan v. Galluzoo, 396 N.E.2d 13, 16 (Ill. 1979). Following Dolan, the

Illinois Supreme Court established a subsequent requirement that the expert witness

must show that he is familiar with the methods, procedures, and treatments ordinarily

observed by other physicians, in either the Defendant physician’s community or a similar

community. See Purtill v. Hess, 489 N.E.2d 867, 872-873 (Ill. 1986). Additionally, the Illinois

Supreme Court has reaffirmed Dolan and Purtill in subsequent years. See Sullivan v.

Edward Hospital, 806 N.E.2d 645, 658 (Ill. 2004). Based on Dolan, Purtill, and the plain

language of 735 ILCS § 5/2-622(a)(1), only a podiatric physician can offer a Certificate of

Merit that will support an Affidavit from Plaintiffs’ counsel because Dr. Cardenas, the

Defendant, is in the profession of podiatry.

       In this case, Plaintiffs’ Affidavit and Certificate of Merit merely state that the


                                          Page 3 of 4
 Case 3:20-cv-00745-GCS Document 13 Filed 09/24/20 Page 4 of 4 Page ID #59




healthcare specialist practices, has practiced, teaches or has taught in the same area of

health care or medicine that is at issue within the last six years. (Doc 1, p. 6 ¶ 2). To comply

with the Dolan and Purtill standards, the health professional that provided an opinion

must be a licensed podiatric physician and familiar with methods, procedures and

treatments ordinarily observed by other physicians. Therefore, the Certificate of Merit

falls short of the requirements in 735 ILCS § 5/2-622(a)(1). Although Defendant’s motion

to dismiss does not request the identity of the healthcare specialist, this Court herein

clarifies that Plaintiffs need not reveal the identity of the specialist to comply with 735

ILCS § 5/2-622.

                                        CONCLUSION

       For the above-stated reasons, this Court GRANTS Defendant’s motion to dismiss.

(Doc. 5). The Court ALLOWS Plaintiffs up to and including October 15, 2020, to amend

the Certificate of Merit to comply with the requirements of 735 ILCS § 5/2-622(a)(1).

       IT IS SO ORDERED.

       Dated: September 24, 2020.                                            Digitally signed
                                                                             by Judge Sison 2
                                                                             Date: 2020.09.24
                                                                             08:31:24 -05'00'
                                                           ______________________________
                                                           GILBERT C. SISON
                                                           United States Magistrate Judge




                                           Page 4 of 4
